UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-7523



RAYMOND GOEDEKE,

                Petitioner - Appellant,

          v.


THOMAS MCBRIDE, Warden,

                Respondent - Appellee.



Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley. Joseph R. Goodwin, Chief
District Judge. (5:05-cv-00554)


Submitted:   February 26, 2008            Decided:   March 12, 2008


Before WILKINSON, MOTZ, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Raymond Goedeke, Appellant Pro Se. Robert David Goldberg, Dawn
Ellen Warfield, OFFICE OF THE ATTORNEY GENERAL OF WEST VIRGINIA,
Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Raymond Goedeke seeks to appeal the district court’s

order accepting the recommendation of the magistrate judge and

denying relief on his 28 U.S.C. § 2254 (2000) petition.                     The order

is not appealable unless a circuit justice or judge issues a

certificate of appealability.           28 U.S.C. § 2253(c)(1) (2000).               A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                           28 U.S.C.

§   2253(c)(2)    (2000).      A   prisoner    satisfies       this    standard     by

demonstrating     that    reasonable      jurists      would     find       that   any

assessment of the constitutional claims by the district court is

debatable or wrong and that any dispositive procedural ruling by

the district court is likewise debatable.              Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                    We have

independently reviewed the record and conclude that Goedeke has not

made the requisite showing.         Accordingly, we deny a certificate of

appealability,     deny     Goedeke’s    motion   to     appoint      counsel,     and

dismiss the appeal.          We dispense with oral argument because the

facts   and    legal   contentions      are   adequately    presented         in   the

materials     before   the    court     and   argument    would       not    aid   the

decisional process.

                                                                            DISMISSED




                                      - 2 -